Citation Nr: 0917461	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  04-16 048	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected status-post repair of a torn medial meniscus of the 
left knee (left knee disability) prior to August 29, 2003 and 
to an initial evaluation in excess of 10 percent beginning 
August 29, 2003.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from October 1986 
to January 1989.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in May 2008 to the Department of Veterans Affairs 
(VA) Regional Office in New Orleans, Louisiana (RO) for 
additional development, to include a VA examination and 
opinion.  

The issues of entitlement to service connection for right 
knee disability and depression, as well as the issue of 
entitlement to a total disability rating based on individual 
unemployability, have been raised by the evidence of record 
and on behalf of the Veteran in April 2009.  As these issues 
have not been adjudicated by the RO, they are REFERRED to the 
AMC/RO for adjudication.

For reasons to be discussed, the appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

A VA examination was conducted in August 2008 and found that 
the Veteran had a significant left knee disability due to 
arthritis, but that he did not have much problem with 
instability and subluxation of the left knee.  However, there 
is no clear indication in this VA evaluation whether there is 
any causal connection between the Veteran's service-connected 
left knee disability and the presently non-service-connected 
left knee arthritis.  

An April 2008 medical report from Shirley Medical Clinic 
notes that the Veteran has a service-connected left knee 
disability that has progressively worsened.  The left knee is 
noted to be painful and "frozen," with flexion limited to 
15 degrees and extension limited to 20 degrees, implying that 
all of the Veteran's left knee problems are part of a related 
condition.  
Consequently, the Board finds that additional development is 
required prior to final Board adjudication.  See 38 C.F.R. § 
4.2 (If the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.).  

Accordingly, the issue on appeal is REMANDED to the AMC/RO 
for the following actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses and 
approximate dates of treatment for any 
health care providers, both VA and non-
VA, who have treated him for a knee 
disability since the VA evaluation in 
August 2008.  After obtaining any 
necessary authorization from the Veteran 
for the release of any private medical 
records, the AMC/RO should obtain and 
associate with the file all records that 
are not currently on file.  If the 
AMC/RO is unsuccessful in obtaining any 
such records identified by the Veteran, 
it should inform him and his 
representative of this and request them 
to provide a copy of the outstanding 
medical records if possible.  

2.  The AMC/RO should also arrange a 
review of the claims file by the VA 
examiner who examined the Veteran in 
October 2008 to provide an opinion on the 
relationship between the Veteran's left 
knee arthritis and his service-connected 
left knee disability.  The Veteran's 
claims file, including any additional 
records obtained pursuant to the 
development requested above, must be made 
available to the reviewer. The AMC/RO 
must ensure the following are 
accomplished:

a.  The reviewer must express an 
opinion as to whether the Veteran's 
left knee arthritis is causally 
related to his service-connected 
left knee disability, to include 
whether there is any aggravation of 
the arthritis by the service-
connected disability.  The rationale 
for all opinions expressed should be 
provided.  

b.  If the reviewer determines that 
there is no causal connection 
between the Veteran's service-
connected left knee disability and 
his left knee arthritis, the 
reviewer should provide an opinion 
on the percentage, if any, of left 
knee symptomatology due to service-
connected left knee disability.  

c.  If the examiner who saw the 
Veteran in August 2008 is 
unavailable, the AMC/RO must obtain 
the above opinion, after review of 
the claims file, from another 
appropriate health care provider.  

d.  If the reviewer determines that 
a current examination is required in 
order to provide a reasoned opinion, 
an examination of the veteran should 
be conducted, to include any 
appropriate tests, and a copy of the 
examination report must be 
associated with the claims file.  If 
such an examination is conducted, 
the claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of 
these materials in any report 
generated.

3.  If an examination is scheduled, the 
AMC/RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for the 
aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
the AMC/RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer report and examination report, 
if any.  If any report does not include 
all test reports, special studies or 
fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the providing health 
care provider for corrective action.

5.  Thereafter, the AMC/RO should re-
adjudicate the Veteran's claim for 
service connection for a low back 
disability in light of all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The AMC/RO is REFERRED to the raised claims noted above, 
which may warrant additional development prior to the return 
of this case to the Board.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim has been remanded several times and must be 
afforded expeditious treatment by the AOJ.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes); see M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


